PER CURIAM. Upon consideration of appellant’s response'to the Court’s order of June 9, 2017, the Court has’ determined that the Order Denying Defendant’s Motions to Dismiss is not an appealable order. Fla. R. App. P. 9.140(b). Therefore, the Court lacks appellate jurisdiction. Furthermore, the Court declines appellant’s request to review the order by petition for writ of certiorari because appellant has failed to demonstrate that the ruling results in harm that cannot be remedied on appeal from a final judgment. Cf. Callins v. State, 747 So.2d 453 (Fla. 4th DCA 1999). Accordingly, the appeal is dismissed. ROBERTS, WETHERELL, and ROWE, JJ., CONCUR. .